COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Victor Anthony Charles V. The State of Texas

Appellate case number:    01-11-00084-CR

Trial court case number: 1258695

Trial court:              183rd District Court of Harris County

Date motion filed:        October 24, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED    GRANTED.


Judge’s signature: /s/ Michael Massengale_______________________
                          Acting individually    Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Brown


Date: November 5, 2013